Citation Nr: 1724085	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  10-37 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a skin disability and, if so, whether service connection is warranted.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a bilateral foot disability, to include plantar fasciitis and fallen arches.

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to service connection for erectile dysfunction.  

6.  Entitlement to service connection for a right shoulder disability.

7.  Entitlement to service connection for a low back disability

8.  Entitlement to service connection for a right knee disability.

9.  Entitlement to service connection for a left knee disability.

10.  Entitlement to service connection for bilateral shin splints.

11.  Entitlement to service connection for Gulf War Syndrome, to include a disability manifested by headaches, fatigue, and hemoptysis, and to include as secondary to service-connected posttraumatic stress disorder (PTSD).

12.  Entitlement to service connection for back scars, to include as secondary to a skin disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel 


INTRODUCTION

The Veteran had active duty service from January 1989 to June 1995 and received the Army Commendation Medal. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the VA Regional Office (RO). 

In October 2015 and again in November 2015, the Board remanded the claims to schedule the Veteran for a videoconference hearing.  In November 2016, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.  The case has now returned to the Board for appellate review.  The Board finds there is compliance with the prior remands.  

While additional evidence has been added to the claims file subsequent to the last RO adjudications, in May 2017 the Veteran's representative submitted a waiver of RO consideration of the additional evidence.  Therefore, the Board can proceed.  

In order to establish jurisdiction over the issue of entitlement to service connection for a skin disability, the Board must first consider whether new and material evidence has been received to reopen the claim.  38 U.S.C.A. § 5108 (West 2014).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  

The issues of entitlement to service connection for a skin disability, sleep apnea, erectile dysfunction, right shoulder disability, low back disability, bilateral knees disability, bilateral shin splints, headaches, fatigue, hemoptysis, and back scars are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed rating decision, dated in July 1998, the RO denied service connection for a skin disability.    

2.  The evidence received since the July 1998 denial is new and material, and the Veteran's claim for service connection for a skin disability is reopened.  
3.  Resolving reasonable doubt in the Veteran's favor, the evidence of record shows that the Veteran's right ear hearing loss is etiologically related to service. 

4.  The competent evidence of record does not establish that the Veteran currently has a left ear hearing loss disability for VA purposes. 

5.  The Veteran's plantar fasciitis is related to service. 

6.  The Veteran does not have a diagnosis of fallen arches related to service.  


CONCLUSIONS OF LAW

1.  The July 1998 rating decision denying service connection for a skin disability is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2016).

2.  Evidence received since the July 1998 rating decision is new and material to the service connection claim for a skin disability, therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for service connection for right ear hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).

4.  The criteria for service connection for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).

5.  The criteria for service connection for plantar fasciitis is warranted; however, service connection for fallen arches or other bilateral foot disabilities are denied.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any specific issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Also, neither the Veteran nor his representative has raised any issues concerning the hearing held before the undersigned with respect to the claims currently on appeal.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet.App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The discussion below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.   

I. New and Material

The Veteran filed his original claim for service connection for a skin disability in July 1995.  The RO denied the claim in August 1995, finding this condition neither occurred in nor was caused by service as no chronic disability was shown in the service medical records or any evidence reviewed.  A July 1998 rating decision affirmed the denial, finding the evidence submitted was duplicative of evidence previously considered.  As the Veteran did not file a timely notice of disagreement, or submit new and material evidence within one year, the July 1998 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

As noted above, the Board must address whether new and material evidence has been received sufficient to reopen the appellant's service connection claim regardless of the RO's decision to reopen the claim.  See Jackson v. Principi, supra.  

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  38 C.F.R. § 3.156(a) defines "new and material evidence."  "[N]ew evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

Evidence submitted subsequent to the July 1998 rating decision includes a November 2016 statement from a fellow service member that notes he also had a skin rash while serving in Somalia in 1993.  Both he and the Veteran would go swimming at the armed forces beach on occasion to relax.  After noticing a rash on their bodies, they were not allowed to go back into the water.  The Board finds the above evidence relates to unestablished facts, namely evidence that the Veteran's skin disability occurred during service.  For the aforementioned reasons, the evidence is both new and material, and the claim must be reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010); 38 C.F.R. 3.156(a).



II. Service Connection

The regulations pertinent to the Veteran's service connection claims (38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385) were initially provided to the Veteran in the June 2010 Statement of the Case.  Since he has had adequate notice of the pertinent laws, they will not be repeated here.

Bilateral Hearing Loss

The Veteran contends in his November 2016 Board hearing that his bilateral hearing loss is related to service.  Specifically, during service he worked in a communication control facility and was exposed to test tones such as data tones and analog tones, without hearing protection.  The Board notes his DD Form 214 lists his military occupational specialty as microwave systems operator/repairer and he received the Army Commendation Medal.  

In regards to the right ear, the Veteran underwent a VA examination in June 2010, in which the examiner opined that it was as likely as not that the Veteran incurred a right ear hearing loss during his tour of duty as a comparison of his in-service audiological tests from January 1989 when he entered service and May 1995 when he was released revealed a decrease in hearing in both low and high frequencies in the right ear.  However, the examiner did not find the Veteran had right ear hearing loss for VA purposes.  He underwent another VA examination in April 2014, in which he was found to have hearing loss in the right ear for VA purposes; specifically, finding his reported puretone thresholds in decibels at 4000 Hertz was 40.  Thus, after carefully reviewing and weighing the competent medical evidence of record, the Board is satisfied that it is as likely as not that the Veteran's right ear hearing loss is related to service.  Accordingly, service connection for right ear hearing loss is warranted.  

In regards to the left ear, audiometric results show that the Veteran does not have a hearing loss disability in left ear, as defined for VA disability benefits purposes.  Although both the June 2010 and April 2014 VA examiners found the Veteran had sensorineural hearing loss in the left ear, the April 2014 VA examination worksheet also contains a footnote that the Veteran "may have hearing loss at a level that is not considered to be a disability for VA purposes" - that is exactly the situation here. 

There are no other audiometric testing results in the record to indicate that the Veteran has a left ear hearing loss disability and the Veteran acknowledged in his November 2016 Board hearing that he had not undergone other audiological testing.  As there is no evidence of a current disability, there is no basis on which the claim for service connection may be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  It is therefore unnecessary to address any other element of service connection.  Accordingly, the claim for service connection for left ear hearing loss is denied.

Bilateral Foot Disability

The Veteran asserts that service connection for a bilateral foot disability, which he attributes to bilateral plantar fasciitis and bilateral fallen arches, is warranted.  Specifically, claiming during his November 2016 Board hearing, that his current foot disability was caused from wearing combat boots in service.  Service treatment records reflect that in January 1995 he complained of pain in both feet, had the impression of bilateral foot tendonitis, and was prescribed use of orthotics.  In March 1995 he was diagnosed with plantar fasciitis and on the Veteran's May 1995 separation examination he was noted to have plantar fasciitis.   

The Veteran underwent a VA examination in June 2010, in which he reported occasional foot pain.  Upon examination of the Veteran's feet, the examiner found no significant flat foot noted, pain and tenderness over the plantar surface of both feet, and some plantar fascial tenderness and soreness.  He diagnosed the Veteran with bilateral plantar fasciitis and opined that "since his remote plantar fasciitis was back in the 1990s, any relationship to current symptoms to that plantar fasciitis from many years ago is purely speculative." 

Although the June 2010 VA examiner opined that any relationship between the Veteran's current plantar fasciitis and diagnosed plantar fasciitis in-service was purely speculative, as the Veteran was noted to have plantar fasciitis in-service, credibly testified his symptoms had been continuous, and was diagnosed with plantar fasciitis in June 2010, the Board finds the Veteran is entitled to service connection for bilateral plantar fasciitis.  Accordingly, the appeal is granted to this extent only.  

Upon careful review, however, the evidence does not support the Veteran's claim of service connection for bilateral fallen arches, or any other bilateral foot disability.  Although the Veteran claims during his November 2016 Board hearing that he was diagnosed with flat feet and possible bone spurs in service, his service treatment records only note that he had bilateral foot tendonitis that was subsequently diagnosed as plantar fasciitis.  Also, careful review of the medical evidence shows that the orthotics prescribed in service were provided for relief of his plantar fasciitis.  The Board notes that the Veteran has been diagnosed with other feet disabilities subsequent to service, such as right foot bunion, bunionette, high instep, and painful navicular tuberosity, and left foot hallux valgus with bunion, cavus feet with high instep, and bunionette; however, there is simply no support in the Veteran's service treatment records for a finding of these conditions during service.  See August 2015 and March 2016 VA treatment records.  Moreover, the Veteran's current diagnosis of bilateral high insteps is contradictory to his claim for bilateral fallen arches.  Thus, the preponderance of the evidence is therefore against the claim of service connection for a bilateral foot disability other than plantar fasciitis.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a skin disability is reopened; the appeal is granted to this extent only.

Entitlement to service connection for right ear hearing loss is granted.

Entitlement to service connection for left ear hearing loss is denied. 

Entitlement to service connection for plantar fasciitis is granted.  

Entitlement to service connection for fallen arches is denied.  


REMAND

Right Shoulder 

The Veteran claims that his current right shoulder disability is related to service.  Service treatment records reveal that in July 1990 he complained of bilateral shoulder dislocation and was given a provisional diagnosis of shoulder subluxation.  Later that month, he reported bilateral shoulder immobility and occasional pain for a long time with no specific trauma.  He was assessed with hypermobile shoulders.  In June 1992, he fell during a baseball game and suffered a right shoulder injury.  The report notes he suffered a prior shoulder injury in-service.  He was given medication and instructed to do strength exercises.  A May 1994 record reveals the Veteran complained of right shoulder pain for two weeks and was diagnosed with right shoulder muscle strain.  On his May 1995 report of medical history he complained of a painful or trick shoulder, noting his right shoulder partially dislocates.  

The Veteran was afforded a VA examination in June 2010, in which the examiner noted the Veteran suffered a fall on his shoulder back in the 1990's.  Also, by history, he had a recent fracture of his proximal humerus in November 2009.  The examiner diagnosed the Veteran with healing fracture of the right proximal humerus and opined that it was less likely than not that there were any residuals from his remote injury in the 1990's.  More likely than not the current symptoms were all related to his injury in November 2009.  A November 2016 statement from a fellow service member notes both he and the Veteran had the task of building latrines while serving in Somalia in 1993 and while working, a wall collapsed on them and injured the Veteran.  He hurt his back, neck, and shoulder and these injuries have been haunting him since that time.  A December 2016 private treatment record notes the Veteran currently had right shoulder limited range of motion, significant pain, bone decay, bicep tear, bursitis, and arthritis, as revealed in an October 2016 MRI.  The report further notes that the Veteran's current right shoulder condition was more likely than not related to active duty service; however, the opinion lacked any rationale. 

As the June 2010 VA examiner clearly did not consider the Veteran's reported and provisionally diagnosed shoulder subluxation nor his diagnosed hypermobile shoulders that occurred prior to his 1992 fall and in light of the November 2016 statement from a fellow service member representing continuity of a right shoulder disability since service and positive December 2016 opinion, the Board finds a new VA examination is necessary to determine the nature and etiology of the Veteran's right shoulder disability.  

Low Back Disability

The Veteran claims in his November 2016 Board hearing that while in Somalia he and another solider were building an outhouse and a wall collapsed on them.  He was brought to a medical tent and given a back brace. 

Service treatment records reflect complaints of back pain in May 1992 and reports of recurrent back pain on his May 1995 report of medical history.  Additionally, a November 2016 statement from a fellow service member notes both he and the Veteran had the task of building latrines while serving in Somalia in 1993 and while working, a wall collapsed on them and injured the Veteran.  He hurt his back, neck, and shoulder and these injuries have been haunting him since that time.

Post-service, he was afforded a VA examination in April 2009, in which the examiner noted there was no specific history of trauma or injury to the Veteran's back.  The examiner diagnosed him with back strain and opined that it was not likely that his current disability was related to a remote injury in 1990, but rather a natural occurring phenomenon.  Also, a December 2016 private treatment record notes the physician was unable to determine based on the available records whether the Veteran's low back pain was related to service.  However, in light of the November 2016 statement from a fellow solider, the Board finds another VA examination is necessary to assess his current low back disability and whether it is related to service, to include his in-service injury.  

Bilateral Knees 

The Veteran claims his current bilateral knee disability is related to service.  Specifically, asserting in his November 2016 Board hearing that his bilateral knee disability began as a result of all the running, marching, climbing, jumping, and playing sports in service.  Service treatment records reflect the Veteran noted a trick or locked knee and cramps in his legs on his May 1995 report of medical history.  He was afforded a VA examination in April 2009, in which he was diagnosed with a right knee strain and postoperative meniscectomy of the left knee.  The examiner opined that any relationship with the current knees to his in-service knee pain was purely speculative.  VA treatment records show the Veteran had a tear of the posterior horn of the medial meniscus of the right knee and underwent surgery in August 2009.  A December 2016 private treatment record notes the Veteran's knee disability was at least as likely as not related to his knee conditions/pain in service.  However, the physician's opinion lacked any rationale.  As there is an indication that the Veteran's bilateral knee disability may be related to service and the VA examiner's opinion indicated a possibility as well, the Board finds a VA examination is necessary to determine the nature and etiology of his bilateral knee disability.  

Shin Splints

The Veteran avers his shin splints began in-service.  Specifically, reporting in his May 2009 notice of disagreement that when his shin splints flare-up, he can barely walk.  Service treatment records reflect he complained of shin splints in August 1989 and discomfort in his shins in March 1995.  Additionally, he reported cramps in his legs on his May 1995 report of medical history.  A November 2015 VA treatment record reflects he reported leg muscle cramping some nights.  As the Veteran complained of and was diagnosed with shin splints in service, post-service reported leg cramping and shin splint flare-ups, and asserts such disability is the result of service, the Board finds a VA examination is necessary to determine the nature and etiology of his claimed shin splints.  McLendon v. Nicholson, 20 Vet. App. 79, 82-83 (2006).  

Headache, Fatigue, and Hemoptysis

The Veteran claims in his May 2009 notice of disagreement that he started having headaches and fatigue after having severe heat exhaustion in Somalia.  He currently has migraine headaches at least once a week and sometimes he vomits from the migraines.  When the temperature rises, his fatigue gets exacerbated.  He elaborates in his September 2010 substantive appeal that his conditions may be related to his service-connected PTSD.  Also, he claims in his November 2016 Board hearing that he coughs up blood about once a year for no reason at all.  

Service treatment records reflect he complained of headaches in February 1995 and reported frequent or severe headaches on his May 1995 report of medical history.  Post-service VA treatment records reflect several complaints of headaches and a diagnosis of occasional migraine headaches.  Also, he complained of chronic fatigue.  See Virtual VA, Capri, 9/10/10, pg. 109, and 3/27/02 pg. 8.  Moreover, a January 2006 private treatment record notes a computerized tomography (CT) scan of the Veteran's chest revealed hemoptysis.  

Initially, the Board notes that the Veteran did not have service in the Southwest Asian Theater during the Persian Gulf War so is not a "Persian Gulf veteran" as denied by 38 C.F.R. § 3.317; therefore, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are not for application.  However, as the Veteran has documented complaints of headaches in service, claims he experienced fatigue while serving in combat during active duty, and has post-service evidence of headaches, fatigue, and hemoptysis which he relates to service, the Board finds a VA examination is necessary to determine the nature and etiology of these symptoms.  McLendon v. Nicholson, 20 Vet. App. 79, 82-83 (2006).  


Skin Disability and Back Scars

The Veteran claims in his November 2016 Board hearing that his current skin disability began in service and affected his chest, face, and back.  The skin condition left scars on his back.  Service treatment records reflect that in November 1993 he complained of a rash on his upper thigh for two months.  In January 1995 he complained of a rash on his back, chest, and neck and was diagnosed with tinea versicolor.  An April 1995 record reflects the Veteran complained of a rash after returning from Somalia.  No evidence of dermatitis was found.  Instead, his condition was found consistent with keratosis pilaris.  On his May 1995 report of medical history he reported he had a skin condition and his May 1995 separation examination notes he had tinea versicolor of the torso and keratosis pilaris on his neck.  Additionally, a November 2016 statement from a fellow service member notes he also had a skin rash while serving in Somalia in 1993.  Both he and the Veteran would go swimming at the armed forces beach on occasion to relax.  Thus, the Board concedes that the Veteran had an in-service skin condition.  

Post-service VA treatment records reveal that in September 2010, the Veteran was found to have bilateral bands of macular striations on his neck.  He was put on a "trial of nystatin for possible tinea."  See Virtual VA, Capri, 9/77/10, pg. 31.  A June 2011 record notes "tinea versicolor -selsun shampoo."  See Virtual VA, Capri, 6/7/11, pg. 16.  A December 2015 record states he had facial comedones and scars and finally a November 2016 record notes the Veteran reported a rash for years since he came back from Somalia with no improvement.  Examination of the Veteran revealed a leopard type rash on the right side of his face and hypo-pigmented spots around his eyes.  The rash was found to be of an unknown etiology.  

Although a December 2016 private treatment record notes the Veteran had a current skin condition/rash, the physician was unable to determine based on available records whether it was related to his skin rash on the face, neck, chest, and back during active duty service.  The report further notes that from examination, the Veteran had a limited disability.  As it is unclear exactly what current skin disability the Veteran has and whether that condition is related to service, the Board finds a VA examination is necessary to assess the Veteran's current skin disability and whether it is related to service.  McLendon v. Nicholson, 20 Vet. App. 79, 82-83 (2006).  Additionally, the Board finds the Veteran's scar claim intertwined with his skin disability claim.  Indeed, as the Veteran claims his skin condition causes scars on his back, he has already been found to have some sort of skin disability, and he has already been found to have scars on his face, the Board finds the above requested skin examination should also address whether the Veteran has any scars on his back or elsewhere on his body, and if found, whether they are secondary to his skin disability.  

Sleep Apnea and Erectile Dysfunction 

The Veteran submitted a timely notice of disagreement in June 2016, with respect to the issues of entitlement to service connection for sleep apnea and erectile dysfunction, which were denied in an April 2016 rating decision.  The electronic file does not, however, contain a statement of the case.  As a statement of the case is not part of the record, these issues must be remanded to provide the Veteran with this document.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should furnish the appellant with a Statement of the Case, including all pertinent laws and regulations, for the issues of entitlement to service connection for sleep apnea and erectile dysfunction.  The Veteran must be notified of his rights and responsibilities in perfecting a timely appeal as to these claims.

2.  Obtain all of the Veteran's VA treatment records from the Columbia VA medical center since April 2016.  

3.  Only AFTER obtaining the above VA medical records, to the extent available, then schedule the Veteran for a VA examination to assess the nature, extent, onset, and etiology of his right shoulder disability and low back disability.  The claims folder and a copy of this REMAND should be reviewed by the examiner.  

The examiner's attention is drawn to service treatment records showing a provisional diagnosis of shoulder subluxation in July 1990, as well as hypermobile shoulders; diagnosis of right shoulder muscle strain in May 1994; complaints of shoulder and back pain upon separation in 1995; and the November 2016 statement from a fellow service member that notes a wall collapsed on the Veteran during service and injured his shoulder and back.  

The examiner is requested to address the following questions: 

Whether it is at least as likely as not (50 percent or better probability) that the Veteran's currently diagnosed right shoulder disability and low back disability were incurred in or a result of a disease or injury sustained during active duty service?

4.  Then, schedule the Veteran for an appropriate VA examination to determine the nature, extent, onset, and etiology of his claimed bilateral knee disability and shin splints.  The claims folder should be provided to the examiner for review of pertinent documents therein in connection with the examination.  

The examiner's attention is drawn to service treatment records showing complaints of shin splints in August 1989 and discomfort in the shins in March 1995; and reports of 
a trick or locked knee and cramps in his legs on his May 1995 report of medical history.  
The examiner is requested to address the following questions: 

Whether it is at least as likely as not (50 percent or better probability) that the Veteran's claimed bilateral knee disability and shin splints were incurred in or a result of a disease or injury sustained during active duty service.  

5.  Then, schedule the Veteran for an appropriate VA examination to determine the nature, extent, onset, and etiology of his claimed headaches, fatigue, and hemoptysis.  The claims folder should be provided to the examiner for review of pertinent documents therein in connection with the examination.  

The examiner's attention is drawn to service treatment records reflecting complaints of headaches in February 1995 and report of frequent or severe headaches on his May 1995 report of medical history.

The examiner is requested to address the following questions: 

* Is it at least as likely as not (50 percent or better probability) that the Veteran's claimed headaches, fatigue, and hemoptysis were incurred in or a result of a disease or injury sustained during active duty service.  

* Is at least as likely as not (50 percent or better probability) that the Veteran's headaches, fatigue, and hemoptysis were CAUSED by or AGGRAVATED by (made permanently worse) his service-connected PTSD.  

6.  Then the AOJ should schedule the Veteran for an appropriate VA examination to determine the nature, extent, onset, and etiology of his claimed skin disability and back scars.  The claims folder should be provided to the examiner for review of pertinent documents therein in connection with the examination.  

The examiner's attention is drawn to service treatment records reflecting complaint of rash on his upper thigh in November 1993; diagnosis of tinea versicolor in January 1995; diagnosis of keratosis pilaris in April 1995; and the May 1995 separation examination noting tinea versicolor of the torso and keratosis pilaris on his neck. 

The examiner is requested to offer the following opinions with full supporting rationale:

* Does the Veteran have a current skin disability, and if so, what is the diagnosis. 

* Is it at least as likely as not (50 percent or better probability) that the Veteran's skin disability either began during or was otherwise caused by his military service?  In so doing, the examiner should discuss the relevance, if any, of the November 2016 statement from a fellow service member that notes he also had a skin rash while serving in Somalia.  

* Does the Veteran have any current scars on his back, face, chest, or neck, and if so, is it at least as likely as not (50 percent or better probability) that the Veteran's scars were CAUSED by or AGGRAVATED by (made permanently worse) his skin disability?  

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  

If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  

7.  After completing the above and any other development deemed necessary, readjudicate the remanded issues.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


